Exhibit 10.6
AMENDMENT TO EMPLOYMENT AGREEMENT
     This amendment (the “Amendment”), effective as of January 1, 2009, amends
the Agreementiii between Kevin Stevenson (“Employee”) and the Company, dated
November 14, 2008.
     If, during the term of the Agreement, an event that would be considered a
Separation from Service (as that term is defined by the Internal Revenue
Service) occurs that makes Employee eligible to receive a form of termination
paymentiv, the Company shall not issue such payment prior to the expiration of
six (6) months from the Date of Termination.
     If there is any conflict between this Amendment and the Agreement, the
Amendment shall prevail. Except as provided herein, the terms of the Agreement
remain unchanged.
     IN WITNESS HEREOF, the parties hereto have executed this Amendment.
Dated: December 30, 2008
PORTFOLIO RECOVERY ASSOCIATES, INC.

         
By:
Name:
  /s/ Judith S. Scott
 
Judith S. Scott    
Title:
  General Counsel    

EMPLOYEE
Kevin Stevenson

     
/s/ Kevin Stevenson
 
   

 

iii   Capitalized terms not defined herein shall have the same meanings ascribed
to them in the Agreement.   iv   Such events may include, but are not limited to
termination for disability, constructive termination and or non-renewal of the
Agreement, if applicable.

